DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 13/609,978 (now PAT 10325318), which is a CON of 11/567,369 (now PAT 8290837), which is a DIV of 10/144,695 filed on 05/10/2002, which has PRO 60/290,713 filed on 05/14/2001. The earliest effective filing date of the present application is 05/14/2001.

Status of Claims
	Claim 1, 6, and 12 are canceled.
	Claims 2-5, 7-11, and 13-22 are currently pending and allowed.

Response to Remarks
	In the response filed on 07/15/2021, Applicant amended independent claims 2, 13, and 18.  Examiner withdraws the Double Patenting rejection, since the amended claims now recite limitations that are different from the parent claims.
Applicant’s arguments, see Remarks, filed on 07/15/2021, with respect to rejection under 35 U.S.C. 101 and rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 2-21 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Khemlani et al. (Pub. No.: US 2002/0049713) and Business Wire (Business/Technology Editors, Lycos Delivers Unprecedented Personalization of Finance Data with Launch of My Lycos Investing, Business Wire, 23 May 2000) are the best references found by the Examiner.  However, Khemlani et al. and Business Wire, whether individually or alone, do not teach the amended limitation.  Specifically, the references fail to teach “generating an electronic signal for causing to be displayed at the electronic display device, by the at least one processor, a configurations window at the graphical user interface, the configurations window including a plurality of selectable tabs, the plurality of selectable tabs including a select data tab, a format tab and a market tab, and the configurations window configured to overlay a financial instrument listings window at the graphical user interface in response to user interaction with the graphical user interface; receiving, by the at least one processor, electronic data representing a user selection of at least one market from a list of markets in response to user interaction with the market tab; receiving, by the at least one processor, electronic data representing a user selection of the plurality of data items from a list of data items relating to performance of financial instruments in the selected at least one market in response to user interaction with the select data tab, wherein the list of data items is linked to the list of markets such that availability of data items on the list of data items varies for selectable markets of the list of markets;” and “generating an electronic signal for causing to be displayed in the graphical user interface at the electronic display device, by the at least one processor, the first subset of the plurality of data items and the second subset of the plurality of data items in an inspection window of the graphical user interface in response to receiving the user selection such that: the first and second subsets are displayed in the saved altered spatial position in the inspection window, but only when the selected financial instrument belongs to the at least one selected market, and the inspection window is displayed concurrently with the financial instrument listings window of the graphical user interface”, as recited in independent claim 2.  Claim 13 and 18 also recite similar limitations.  Updated search has been conducted, but no relevant prior art was found.  Therefore, independent claims 2, 13, and 18 are in condition of allowance.  Dependent claims 3-5, 7-11, 14-17, and 19-22, which depend on claims 2, 13, and 18, are also allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2021